                Case 2:18-cv-01543-JLR Document 102 Filed 01/18/19 Page 1 of 7



 1                                                                      The Honorable James L. Robart
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
     BOMBARDIER, INC.,                )
10                                    )                     NO. 2:18-cv-1543JLR
                Plaintiff,            )
11                                    )
             v.                       )                     AEROTEC DEFENDANTS’
12                                                          REPLY TO BOMBARDIER’S
                                      )
     MITSUBISHI AIRCRAFT CORPORATION, )                     RESPONSE TO AEROTEC’S
13   et al.,                                                MOTION TO SEAL
                                      )
14              Defendants.           )
                                      )                     Noted on Motion Calendar:
15                                    )                     January 18, 2019
                                      )
16                                    )
                                      )
17

18           After forcing the AeroTEC Defendants to meet and confer, and insisting that they file a

19   motion to seal, a redacted preliminary injunction opposition brief, and the Declarations of Laurus

20   Basson and Cindy Dornéval under seal in their entirety, Plaintiff now concedes in its Response

21   that the redactions and sealed filings were not warranted, with the minor exception of two

22   innocuous sentences of Basson’s Declaration (the “Basson Redactions”). The fact that Plaintiff

23   now back-pedals and withdraws its baseless demands is not surprising, as the sealed information

24   is so obviously not confidential or sensitive that the AeroTEC Defendants predicted Plaintiff would

25   be unable to rationally justify their designations. What is surprising is that Plaintiff asserted its

26   original position at all. The AeroTEC Defendants submit that even the newly proposed Basson

27   Redactions are unwarranted, and the entire Basson Declaration should be unsealed and made

                                                                                  KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     AEROTEC’S REPLY RE MOTION TO SEAL- 1                                          Seattle, Washington 98104
     (Case No. 2:18-cv-01543 RAJ)                                                         Main: (206) 223 1313
     #1221880 v1 / 45898-028                                                               Fax: (206) 682 7100
                Case 2:18-cv-01543-JLR Document 102 Filed 01/18/19 Page 2 of 7



 1   available for public view.
 2      1. Plaintiff’s Initial Redaction Demands Were Unwarranted.
 3           In this case, Plaintiff accuses the AeroTEC Defendants of misappropriating trade secret
 4   documents. The allegations have been reported in the news and are damaging to AeroTEC
 5   Defendants’ reputation. The AeroTEC Defendants continue to assert that none of the documents
 6   contain any trade secret information, and the Basson and Dornéval Declarations explain why. They
 7   nonetheless acquiesced to Plaintiff’s insistence that the Basson and Dornéval Declaration be filed
 8   under seal just because they mentioned the documents. As confirmed by Plaintiff’s Response, there
 9   was no reasonable basis for Plaintiff’s position. Plaintiff now concedes that the entire Dornéval
10   Declaration can be unsealed, along with everything but two sentences in the Basson Declaration.
11           Plaintiff’s now-withdrawn but still absurd demands for redaction are representative of its
12   exaggerated position, which appears to be that practically everything related to Plaintiff is a trade
13   secret. To sharpen this point, below is a list of the portions from the AeroTEC Defendants’
14   Opposition to Plaintiff’s Motion for Preliminary Injunction, which Plaintiff claimed to require
15   redactions because they constituted “trade secrets”:
16          “The documents, filed under seal as Exhibits A and B to the Declaration of Daniel Burns,
17           were drafts of a presentation Basson had been working on to present Bombardier’s
             proposed certification of the Global 7000/8000 aircraft’s Skew Detection System to
18           Canada’s aircraft regulatory agency, Transport Canada Civil Aviation (“TCCA”). Basson
             Decl., ¶ 12.” Dkt. # 61 at 4-5.
19
            “Bombardier’s SDS technology is generic, and would have no value or relevance to the
20           design or certification of the MRJ, which uses a completely different skew system. Id. at
21           22. This is confirmed by experts retained by MITAC-A. See the Declaration of Robert John
             Hansman Jr., ¶ 44 and the Declaration of Stephen Boyd, ¶ 64.” Id. at 5.
22
            “See Complaint Exhibits O and Q.” Id. at 6.
23
            “The November 2016 email had two identical Flight Test Procedure documents attached.
24           See Complaint Exh. O.” Id.
25
            “Bombardier’s cruise performance procedures (comprising 5 pages of the document) had
26           recently changed, and Dornéval wanted to study them to prepare for the test flight.” Id.

27
                                                                                  KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     AEROTEC’S REPLY RE MOTION TO SEAL- 2                                          Seattle, Washington 98104
     (Case No. 2:18-cv-01543 RAJ)                                                         Main: (206) 223 1313
     #1221880 v1 / 45898-028                                                               Fax: (206) 682 7100
                Case 2:18-cv-01543-JLR Document 102 Filed 01/18/19 Page 3 of 7



 1          “Moreover, as with the other Documents, the test points and flight conditions information
             contained in the two documents were specific to the CSeries aircraft, and inapplicable to
 2
             the MRJ or any other aircraft. Id.; see also Boyd Decl., ¶ 68; Hansman Decl. ¶54 (the
 3           information is specific to Bombardier’s plane and not useful or at best insignificant to
             certification of the MRJ).” Id.
 4
            “Computerized Airplane Flight Manual (CAFM) calculation methodology saved as
 5           “BM7002.02.15.02 – Flight Performance.pdf.” Id.
 6          A reference to the Tidd Declaration’s Exhibit “A.” Id.
 7
            “The equations and information are generic, applicable to any aircraft design, commonly
 8           known to aircraft engineers, and publicly available. Id.; Hansman Decl., ¶¶ 40, 43; Boyd
             Decl., ¶ 69. That version of the CAFM methodology did not contain any updates of
 9           information specific to the CSeries aircraft, which did not exist in 2007. Id.; Hansman
             Decl., ¶¶ 43, 54; Boyd Decl., ¶ 69.” Id.
10
            A reference to the Complaint’s Exhibit “Q.” Id. at 7.
11

12          A reference to “Boyd Decl, ¶¶ 65-67; Hansman Decl. ¶¶ 25, 52-54.” Id.

13          “For example, the Flight Test Procedures document Dornéval emailed to herself in
             November 2016 (Burns Decl., Exhs. I & J), broadly outlines generic test check points that
14           flight test personnel would evaluate for CSeries flight tests. Hansman Decl., ¶ 52. The
             document is largely a form, however, with blanks for specific results to be completed
15
             during the flight tests.” Id. at 12-13.
16
            “It has no application to other aircraft, and would not have given any competitive advantage
17           to the defendants working on MRJ flight tests. Hansman Decl., ¶ 52; Boyd Decl., ¶ 68.”
             Id. at 13.
18
            “CAFM Methodology (Tidd Decl., Exh. A)”. Id.
19
            “The information is not specific to Bombardier or the CSeries. Hansman Decl., ¶¶ 50, 43;
20
             Boyd Decl., ¶ 68.” Id.
21
            A reference to “Hansman Decl., ¶ 39; Boyd Decl., ¶¶ 43.” Id.
22
            “While the Boyd Declaration at paragraph 55 acknowledges that specific algorithms and
23           computational approaches in the CAFM software might be confidential, the version in the
             zip file attached to Dornéval’s February 2017 email was a .pdf copy only. (Complaint, Exh.
24
             Q, page 2 of 9).” Id. at 13 fn. 8.
25   As is immediately clear from even a cursory reading of the above, none of the text Plaintiff
26   specifically demanded be redacted can reasonably be viewed as sensitive or confidential. The
27   demanded redactions include legal arguments, publicly available information (including from
                                                                                  KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
     AEROTEC’S REPLY RE MOTION TO SEAL- 3                                         Seattle, Washington 98104
     (Case No. 2:18-cv-01543 RAJ)                                                        Main: (206) 223 1313
     #1221880 v1 / 45898-028                                                              Fax: (206) 682 7100
                Case 2:18-cv-01543-JLR Document 102 Filed 01/18/19 Page 4 of 7



 1   Plaintiff’s own filings), and perhaps most perplexingly, mere references to other documents or
 2   even single exhibit letters. Plaintiff now appears to admit it. There is no excuse for demanding the
 3   AeroTEC Defendants file an unnecessary motion to seal at their own expense. Plaintiff’s efforts
 4   to ensure the AeroTEC Defendants’ opposition brief was peppered with random redactions has
 5   more to do with bolstering their case for trade secret misappropriation in the eyes of the public
 6   than it does protecting such alleged secrets.
 7      2. The Two Sentences Plaintiff Now Claims Should be Redacted are Not Confidential or
 8         Sensitive in Any Way.
             Realizing it would be unable to rationally justify their designations in the face of strong
 9
     opposition, Plaintiff has now backed off from all but one of their demands. Trying to save face,
10
     Plaintiff insists that two sentences in Basson’s Declaration still merit redaction. Plaintiff has failed
11
     to meet its burden of overcoming the strong presumption of public access.
12
             Plaintiff claims it need only establish “good cause” for its designations because its
13
     preliminary injunction motion is non-dispositive, and not “compelling reasons” as required for
14
     dispositive motions, citing Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81
15
     (9th Cir. 2006). But the Ninth Circuit has disapproved of this “‘binary’ approach based on
16
     ‘mechanical classifications[.]’” Cohen v. Trump, No. 13-cv-2519-GPC-WVG, 2016 U.S. Dist.
17
     LEXIS 69985, at *10 (S.D. Cal. May 27, 2016), citing Center for Auto Safety v. Chrysler Grp.,
18
     LLC, 809 F.3d 1098 (9th Cir. 2016). The Ninth Circuit has departed from the rigid reasoning of
19
     Kamakana, and now requires analysis of whether information is “tangentially related to the
20
     underlying cause of action.” Id.at *9. Because the AeroTEC Defendants’ preliminary injunction
21
     opposition is “strongly correlative to the merits of a case,” they are not “tangential,” and thus, the
22
     higher standard of “compelling reasons” applies to this dispute.
23
             Under the compelling reasons test, “a strong presumption in favor of [public] access is the
24
     starting point.” Cohen, 2016 U.S. Dist. LEXIS 69985, at *11. “A party seeking to seal a judicial
25
     record . . . bears the burden of overcoming this presumption by . . . articulat[ing] compelling
26
     reasons supported by specific factual findings . . . that outweigh the general history of access and
27
                                                                                     KARR TUTTLE CAMPBELL
                                                                                    701 Fifth Avenue, Suite 3300
     AEROTEC’S REPLY RE MOTION TO SEAL- 4                                            Seattle, Washington 98104
     (Case No. 2:18-cv-01543 RAJ)                                                           Main: (206) 223 1313
     #1221880 v1 / 45898-028                                                                 Fax: (206) 682 7100
                 Case 2:18-cv-01543-JLR Document 102 Filed 01/18/19 Page 5 of 7



 1   the public policies favoring disclosure.” Id. “[B]lanket assertions as to why disputed materials
 2   constitute trade secrets” are not good enough. Id. at *16.
 3           Plaintiff seeks redaction of a preliminary injunction opposition declaration due to the
 4   alleged threat of trade secrets within the Basson Redactions being revealed to the public. This cuts
 5   to the heart of this litigation, because the AeroTEC Defendants assert that the documents at issue
 6   contain no such trade secrets. The Basson Redactions appear random and arbitrary. The only
 7   reasons given for the redaction are that the information is not “publicly available,” that “Basson
 8   was aware of it only through his employment,” and it is “self-evidently proprietary.” None of these
 9   alleged facts, even if true, constitute “good cause” or “compelling reasons” for the Basson
10   Redactions.
11           The first sentence of the Basson Redactions relates to a simple fact that it is public
12   knowledge. See e.g., FAA Order 8110.4C, Type Certification (“All [Type Certificate] applicants
13   are required to submit a certification plan to the FAA and to keep it current throughout the
14   project”).1 The second redacted sentence contains no design details of any kind. In fact, the
15   sentences immediately following the Basson Redactions explicitly mention essentially the same
16   facts, yet Plaintiff has not demanded their redaction. The claim that the Basson Redactions contain
17   sensitive or proprietary information strains credulity, and is as unwarranted as the other demands
18   for redaction originally made by Plaintiff. Once again, the random and inexplicable demand to
19   shield the Basson Redactions from public view appears to be more of a face saving maneuver than
20   a serious concern, and the Court should reject it as such.
21           Pursuant to Plaintiff’s consent, this Court should unseal the AeroTEC Defendant’s
22   unredacted preliminary injunction opposition (Dkt. # 61), the Dornéval Declaration and Exhibits
23   (Dkt. # 64), and Exhibit C to the Basson Declaration (Dkt. # 63). And because Plaintiff has failed
24   to establish the propriety of the Basson Redactions, the Court should also unseal the unredacted
25   Basson Declaration and attached exhibits (Dkt. # 62). Plaintiff’s arguments to shield the innocuous
26   statements in the Basson Redactions from public access are unreasonable and meritless. All of the
27           1
                 See https://www.faa.gov/documentLibrary/media/Order/FAA_Order_8110_4C_Chg_6.pdf, at p.21.
                                                                                        KARR TUTTLE CAMPBELL
                                                                                       701 Fifth Avenue, Suite 3300
     AEROTEC’S REPLY RE MOTION TO SEAL- 5                                               Seattle, Washington 98104
     (Case No. 2:18-cv-01543 RAJ)                                                              Main: (206) 223 1313
     #1221880 v1 / 45898-028                                                                    Fax: (206) 682 7100
                Case 2:18-cv-01543-JLR Document 102 Filed 01/18/19 Page 6 of 7



 1   AeroTEC Defendant’s sealed filings should be unsealed without redaction in their entirety.
 2           Dated this 18th day of January, 2019.
 3                                                   KARR TUTTLE CAMPBELL
 4                                                   Attorneys for Defendants AeroTEC, Basson,
                                                     Dornéval and Korwin-Szymanowski
 5
                                                     /s/ Richard J. Omata
 6                                                   /s/ Mark A. Bailey
                                                     Richard J. Omata, WSBA #7032
 7                                                   Mark A. Bailey, WSBA #26337
 8                                                   701 Fifth Avenue, Suite 3300
                                                     Seattle, WA 98104
 9                                                   Phone: 206-223-1313
                                                     Fax: 206-682-7100
10                                                   Email: romata@karrtuttle.com
                                                             mbailey@karrtuttle.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     AEROTEC’S REPLY RE MOTION TO SEAL- 6                                        Seattle, Washington 98104
     (Case No. 2:18-cv-01543 RAJ)                                                       Main: (206) 223 1313
     #1221880 v1 / 45898-028                                                             Fax: (206) 682 7100
                Case 2:18-cv-01543-JLR Document 102 Filed 01/18/19 Page 7 of 7



 1                                     CERTIFICATE OF SERVICE
 2           I, Sherelyn Anderson, affirm and state that I am employed by Karr Tuttle Campbell in King
 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.
 4   My business address is: 701 Fifth Avenue, Suite 3300, Seattle, Washington 98104. On this day, I
 5   electronically filed the foregoing AeroTEC Defendants' Reply to Bombardier's Response to
 6   Aerotec's Motion to Seal with the Clerk of the Court and caused it to be served upon the below
 7   counsel of record using the CM/ECF system.
 8
     Brian F. McMahon, WSBA #45739                         Jerry A. Riedinger, WSBA #25828
 9   Erin L. Calkins, WSBA #44127                          Mack H. Shultz, Jr., WSBA #27190
     John D. Denkenberger, WSBA #25907                     James Sanders, WSBA #24565
10   Christensen O'Connor Johnson & Kindness               Mary Z. Gaston, WSBA #27258
     1201 Third Avenue, Suite 3600                         Shylah R. Alfonso, WSBA #33138
11   Seattle, WA 98101-3029                                Perkins Coie LLP
     Phone: 206-682-8100                                   1201 3rd Avenue, Suite 4900
12
     Fax: 206-224-0779                                     Seattle, WA 98101-3099
13   Email: brian.mcmahon@cojk.com                         Phone: 206-359-8000
             lindsay.calkins@cojk.com                      Fax: 206-359-9000
14           denkenj@cojk.com                              Email: jriedinger@perkinscoie.com
     Attorneys for Plaintiff                                       mshultz@perkinscoie.com
15                                                                 jsanders@perkinscoie.com
                                                                   mgaston@perkinscoie.com
16
                                                                  salfonso@perkinscoie.com
17                                                         Attorneys for Mitsubishi Aircraft
                                                           Corporation America, Inc.
18

19           I declare under penalty of perjury under the laws of the United States that the foregoing is

20   true and correct, to the best of my knowledge.

21           Dated this 18th day of January, 2019, at Seattle, Washington.

22                                                 /s/ Sherelyn Anderson
                                                   Sherelyn Anderson
23                                                 Litigation Legal Assistant
24

25

26

27
                                                                                  KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
     AEROTEC’S REPLY RE MOTION TO SEAL- 7                                         Seattle, Washington 98104
     (Case No. 2:18-cv-01543 RAJ)                                                        Main: (206) 223 1313
     #1221880 v1 / 45898-028                                                              Fax: (206) 682 7100
